DETAILED ACTION
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ amendment and response to restriction requirement of 6/30/2022 are acknowledged. Claims 6-16 have been amended.  New claims 17-20 have been added.
Status of Claims
3.      Claims 1-20 are pending. 
Drawings
4.    The drawings submitted by the applicants dated 7/20/2020 are accepted   by the examiner. 
Information Disclosure Statement
5.    Applicants’   Information Disclosure Statement of 5/24/2022 is acknowledged. Initialed copy is attached.
Election/Restrictions
6.      Applicants’ election with traverse of 6/30/2022   is acknowledged.  Applicant elected group III (claims 6-16) drawn to a method of delaying aging process, improving immunomodulatory activity. 
                  The traversal is on the ground(s) that The Examiner states that the basis for this restriction is that the Inventions I-III are unrelated to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is “special” within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. In order to advance prosecution, without acknowledging the Examiner’s basis or the propriety of the restriction or making any admissions regarding the patentable distinctness of the groups, Applicant hereby provisionally elects Group II, claims 6-16, drawn to the use of bacteria in the manufacture of a preparation for a variety of uses. The foregoing group election is made with traverse. The Examiner states that “The inventions listed as Groups III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following

reasons. The claimed method does not define a technical feature over the art as evidenced by CN 1061 03696 A (OTSUKA PHARMCO. LTD.) 09 Nov.2016 and Cheng M.C.et al., Pharmaceutical Biology, VoL55 No.1, pages 487-496, 9 Dec 2016.” (See Office Action p. 3). Applicant respectfully disagrees.
      The present claims disclose Lactobacillus paracasei PS23, whereas disclose different subspecies: CN 106103696 A discloses Lactobacillus paracasei WON0604 and Cheng M.C. et al. discloses Lactobacillus paracasei NTUIO1F. Each of the present claims relate to Lactobacillus paracasei PS23, a technical feature that is novel in the state of the art at the time of filing, therefore satisfying Unity of Invention.
Applicant respectfully submits that groups I through III as presented combine to satisfy unity of invention requirements as provided in PCT Rule 13.1. Applicants maintain that the pending claims are sufficiently related as a single general inventive concept, as they each relate to Lactobacillus paracasei PS23. Applicant contends that the claims have sufficient relation such that they do not warrant a species restriction.  
This is not found persuasive because amended claim 6 now independently is drawn to a method for delaying aging process, improving immunomodulatory activity, reducing, treating of preventing allergy etc. As mentioned before each group constitute different entities and as such do not share the same technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  inventions, there being no allowable generic or linking claim. New claims 17-20 will be examined with group III. Claims 6-20 are under consideration. 

Claim Rejections - 35 USC § 112
    The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.      Claims 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a deposit rejection.
     The invention appears to employ novel strains of bacteria accession number DSMZ 32223. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit. Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on paragraphs 0005 and 0055 of the specification.  However, it is not clear if the deposits meet all the criteria set forth in 37 CFR 1.801-1.809. Because it is not clear that organisms are known and publicly available or can be reproducibly isolated from nature without undue experimentation.  Without a publicly available deposit of the above strains, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the strains is an unpredictable event.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
6) The procedures used to obtain a sample if test is not done by the depository; and
	7) A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strains described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. 
Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 112
8.      Claims 6 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating inflammatory bowel syndrome, does not reasonably provide enablement for preventing chronic brain inflammation, cerebrovascular accident, aging or neurodegenerative disease, stress-related disorders, disease related to apoptosis of neurons or neurodegeneration is selected from the group consisting of a stroke, Alzheimer's disease, Huntington's disease, Parkinson's disease, Pick's disease, Creutzfeldt- Jakob's disease, Parkinson-ALS-dementia complex, Wilson's disease, multiple sclerosis, progressive supranuclear palsy, neuropathic pain-related bipolar disorders, corticobasal degeneration, schizophrenia, attention deficit hyperactivity disorder (ADHD), dementia, amyotrophic lateral sclerosis, retinal disease, epilepsy, apoplexy, transient ischemic attacks, myocardial ischemia, muscle ischemia, ischemia caused by surgical techniques regarding extended suspension of blood flow to brain, a head injury, a spinal cord injury, hypoxia, and depression; sarcopenia; chronic disorders related to age-associated deterioration in the immune system (immunosenescence) and inflammaging; delaying aging process (anti-aging), (preventing allergic, preventing inflammation, preventing chronic disorder related to gut inflammation; preventing a mood disorder or a neurological condition or preventing a disease related to apoptosis of neurons or neurodegeneration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a  method for (i) delaying aging process (anti-aging), (ii) improving immunomodulatory activity, (iii) reducing, preventing or treating allergic, (iv) reducing, preventing or treating inflammation (v) preventing or treating a chronic disorder related to gut inflammation and/or (vi) preventing and/or treating a mood disorder or a neurological condition or treating or preventing a disease related to apoptosis of neurons or neurodegeneration, comprising administering the isolated and purified lactic acid bacteria Lactobacillus paracasei PS23 (PS23) (that was deposited with Deutsche Sammlung von Mikroorganismen und Zellkulturen under Budapest Treaty and was given the accession number DSMZ 32322) or a composition comprising PS23 to a subject.
The claims neither exclude nor include any other additional components to the composition itself or the method for preventing the claims diseases.  In addition, the claims only require a single step of administering the composition to a subject in a single dose and in any amount.  While the claims do recite "a subject in need thereof", the specification is silent to who qualifies as a subject “in need thereof”.  Therefore, the treating population is regarded as any subject, as all subjects need preventing the claimed diseases.  As such, the claims encompass consuming oral composition of claimed bacteria  in any amount, to any subject, at any frequency, to include a one time consumption, as it comprises the claimed bacteria and any subject would qualify as “in need" of preventing the instant diseases.  Moreover, the claims read on methods of treating variety of diseases.  Thus, the claims are extremely broad.
The nature of the invention is drawn to preventing a range of conditions or diseases, from immune disease, chronic disorders, allergies, neurodegenerating disease, inflammation, depression etc.  While the prior art may recognize some of these conditions (gut disease) can be prevented by lifestyle changes, it is also recognized that there are many factors that weigh in on preventing the claimed conditions.  It is recognized in the art that no single change in lifestyle, be it exercise, diet, or even addition of a single medication, will affect prevention of the instant conditions, but a combination of changes that may result in reduced chance of acquiring the claimed conditions.  In addition, there are art recognized contributing factors that cannot be changed, such as age, family history, ethnicity and genetic predisposition.  As such, one in the art cannot predict the prevention of any of the claimed conditions by addressing any single factor alone, or by administering any single composition, with any level of predictability.
The instant specification discusses treating the instant conditions by administering a composition comprising the bacteria and does not distinguish between treatment or prevention of any of the specific diseases claimed, or those encompassed by the claims, thereby providing no direction to one in the art on how to prevent the diseases by administering the claimed bacteria.  Moreover, the specification invites undue experimentation by one in the art to prevent the claimed conditions and diseases by administering the Lactobacillus paracasei PS23.  
Therefore, in following the teachings of the instant specification, a great amount of undue experimentation is required by one in the art to determine the required dosage amount, regimen and duration of treatment for preventing any one single disease of the many diseases encompassed by the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 6-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not require any specific amount of L paracasei to be administered. In this case, the claims could require a therapeutically effective amount of L. paracasei to be administered or comprised within the composition. Similar but specification supported language is suggested. 
Regarding claim 8, the term "i.e.," renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
10.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.      Claims 6 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 6 – 20 are directed to preventing or treating a variety of disorders.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims read on an oral composition of a bacteria.  Applicant states the instantly claimed bacteria are isolated from human indicating the bacteria are naturally found in in the claimed carrier.  As such, the claimed method of treating and preventing the instant conditions would read on any individual consuming said bacteria.  Moreover, the claims fail to include any additional element that amounts to significantly more than the consuming said composition.

Claim Rejections - 35 USC § 103
12.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.      Claim(s) 6-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106103696 A (OTSUKA PHARMCO. LTD.) 09 Nov.2016 and Cheng M.C.et al., (Pharmaceutical Biology, Vol.55 No.1, pages 487-496) and further in view of Leser et al. US 20120020944 (applicants’ 1449).
The claims are drawn to a  method for (i) delaying aging process (anti-aging), (ii) improving immunomodulatory activity, (iii) reducing, preventing or treating allergic, (iv) reducing, preventing or treating inflammation (v) preventing or treating a chronic disorder related to gut inflammation and/or (vi) preventing and/or treating a mood disorder or a neurological condition or treating or preventing a disease related to apoptosis of neurons or neurodegeneration, comprising administering the isolated and purified lactic acid bacteria Lactobacillus paracasei PS23 (PS23) (that was deposited with Deutsche Sammlung von Mikroorganismen und Zellkulturen under Budapest Treaty and was given the accession number DSMZ 32322) or a composition comprising PS23 to a subject.
     CN 106103696 A   discloses Lactobacillus paracasei strain WON0604 (FERNBP-1468) and a method of using said composition comprising it. It can exert helpful physiological activities, such as anti-aging effect, acute and chronic inflammation suppressing activity, cholesterol level decreasing   activity, anti -allergic activity, and/or immunostimulatory activity. (see the abstract, claims1-2, paragraph 41[3].
     Cheng M. C. et al.  teach prevention of hypertension-induced vascular dementia by Lactobacillus paracasei subsp. paracasei NTU101-fermented products (see title. Cheng M. C. et al.   discloses Lactobacillus paracasei subsp. paracasei could exert neuro protection in the brain, repair the damage of the learning ability exerted by DOCA-salt-induced hypertension, ameliorate memory deficit, and alleviate Cognitive damages associated with hypertension. (see the abstract, page 491 left column paragraphs 2-3, page 493 left column paragraph1). Cheng M. C. et al. also teach treatment of cardiovascular disease, antioxidant effects, atherosclerosis, obesity, reducing gut disease and etc. (see pages 487-488).
       Leser et al. teach that the strain of Lactobacillus paracasei subsp. paracase for prevention and/or treatment of a disease or condition selected from the group of obesity and obesity-related diseases consisting of cardiovascular diseases (e.g. atherosclerosis, hypertension, stroke, congestive heart failure, Angina pectoris), type 1 diabetes mellitus, type 2 diabetes mellitus, obesity-related hypoventilation, back and joint problems, non-alcoholic fatty liver disease, gastroesophageal reflux disease, reduced fertility, hypothyroidism, dyslipidemia, hyperinsulinemia, cholecystitis, cholelithiasis, osteoarthritis, gout, sleep apnea and other respiratory problems, polycystic ovary syndrome (PCOS), pregnancy complications, psychological disorders, uric acid nephrolithiasis (kidney stones), stress urinary incontinence and certain cancers (e.g. cancer of the kidney, endometrium, breast, colon and rectum, esophagus, prostate and gall bladder). See claims.  Leser et al. teach that the composition comprising the strain and/or a fraction and/or metabolite of said strain according to the invention may be formulated in both liquid and solid dosage forms. In the latter case, the product may be powdered and formed into tablets, granules or capsules or simply mixed with other food ingredients to form a functional food. Accordingly, in one aspect the composition comprising the strain and/or a fraction and/or metabolite of said strain according to the invention is used for the preparation of a functional food or feed intended to control or stabilize the weight gain of a mammal (para 0038). Leser et al. teach 1.times.10.sup.7, 5.times.10.sup.7, 7.5.times.10.sup.7 and 1.times.10.sup.8 cfu/ml (para 0088).
 It would have been prima facie obvious at the time the claimed invention was filed, to one of ordinary skill in the art to substitute known, functionally equivalent strains in the methods of the above references, with a reasonable expectation for successfully treating the instant method.  At the time the claimed invention was filed, Lactobacillus paracasei strains isolated by the references (as the instantly claimed strain was isolated) were well known in the art.  
Although the method obtained by the strains of combined references do not teach the PS23 these characteristics appear to be inherent properties to the reference compositions since the bacteria are of the same genus species and isolated from the same source as applicant.  Moreover, the claimed functions must be inherent to the compositions obtained by the combined teachings of the cited art.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus, the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different strains in a method which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
14.   No claims are allowed.
15.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
July 30, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645